Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks filed 5/26/2021 with respect to the rejection(s) of the claim(s) in view of Lee under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Correia.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 are unclear in that they recite that the second cooling hole is “close” to the leading edge. The term “close” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10, 17 and 18 are are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Correia US 8591189.
Regarding claims 1, 9 and 17, Correia discloses a gas turbine comprising: 
a compressor configured to suction external air thereinto and compress the air (col. 1 ln. 10-14);
a combustor configured to mix fuel with air compressed by the compressor and combust a mixture of the fuel and the air (col. 1 ln. 10-14);
a turbine configured to include a turbine blade and a turbine vane that are mounted in the turbine so that the turbine blade is rotated by combustion gas discharged from the combustor (col. 1 ln. 10-14);
wherein the turbine vane/blade (see note at end of claim) comprising
a sidewall (22 and 24) configured to form an airfoil (14) and include a leading edge (26) and a 5trailing edge (28); 
a partition wall (between 46 and 48, Fig. 5) configured to partition an internal space of the sidewall to form a plurality of cooling channels (44, 46, 48, 50); and 
a metering plate (52) configured to block inlet parts of the plurality of cooling channels and include cooling holes communicating with respective cooling channels, 10wherein the metering plate includes 
a first cooling hole (Fig. 1; 56, 58 and 60) formed in the inlet part of each of the plurality of cooling channels and 
a second cooling hole (54) formed, at a position closer to the leading edge than the first cooling hole (Fig. 5, in the inlet part of the cooling channel adjacent to the leading edge among the plurality of cooling channels (Fig. 5),
  the second cooling hole having a size smaller than a size of the first cooling hole (Fig. 5).
Note: It is known in the prior art (see Bell col. 1 ln. 25-27 and Vetters [0016], of record) that the terms “blade” and “vane” are used interchangeably, especially when the features of the claimed invention may be applied to both.  With regards to claims 1 and 9, Applicant’s claimed invention have the exact same features.  Only the preamble in the claims is different.  Suggesting that the terms “blade” and “vane” may also be used interchangeably.  If Applicant does not wish to have these terms used interchangeably then distinguishing features must be added to the claim’s body in order to convey such intent.
Regarding claims 2, 10 and 18, Correia further discloses that 15a cooling air (34) drawn through the second cooling hole cools a leading edge region of the sidewall (Fig. 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Correia US 8591189 in view of Garner US 20070081894.
Regarding claims 3-5 and 11-13, Correia does not teach that 
the first cooling hole has the following shapes: rectangular, circular or elliptical; and 
the second cooling hole the following shapes: circular, elliptical or a rectangular.
Garner teaches a metering plate (38, Fig. 3) comprising cooling holes (40) wherein the cooling holes may have any combination of shapes as required to provide the desired flow-control function ([0013]).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the shape of the first and second cooling holes as taught by Correia, by utilizing any combination of shapes as taught by Garner, including the claimed shapes, in order to provide the desired flow-control through the metering plate to cool the airfoil.

Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Correia US 8591189 in view of Lee Dong Gon KR101770068.
Regarding claims 6, 14 and 19, Correia does not teach that 5the metering plate further comprises a conductor provided on an upper surface of a leading edge side of a portion defining the second cooling hole and configured to cool a leading edge region through a conduction using a cooling air.  

    PNG
    media_image1.png
    625
    571
    media_image1.png
    Greyscale
Lee Dong Gon teaches a cooling device (300) for guiding cooling air moving through an impingement hole (310) to a cooling passage (2), the cooling device comprising a conductor (400) in order to guide the cooling air and stabilize the unnecessary circulation (Fig. 1) of the cooling air and thus improve the efficiency of the cooling air ([0040]).   
Given that, in Correia, a similar circulation of cooling air would be present between the leading edge and the second cooling hole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the corner of metering plate adjacent the leading edge at taught by Correia, by utilizing a conductor as taught by Lee Dong Gon, in order to better guide the flow along the leading edge, stabilize the unnecessary circulation and thus improve the efficiency of the cooling air at the leading edge.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Correia US 8591189 in view of Hall US 4820123.
Regarding claims 7 and 15, Correia does not teach that 10the second cooling hole is formed to be inclined toward the leading edge.
Hall teaches a turbine blade with a plate (78, Fig. 5) that allows for cooling air to enter cooling passages in the turbine blade (Fig. 4) through holes inclined toward the leading edge (12) in order to deflect and divert any dirt entrained in the cooling air so as to prevent clogging within the cooling passages (col. 3 ln. 40-58).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooling holes as taught by Correia, to be inclined toward the leading edge as taught by Hall in order to deflect and divert any dirt entrained in the cooling air so as to prevent clogging within the cooling passages.

Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Correia US 8591189 in view of Hall US 4820123.
Regarding claims 8, 16 and 20, Correia does not teach that the metering plate further comprises a guide provided on an upper surface of a trailing edge side of a 15portion defining the second cooling hole and configured to guide cooling fluid to a leading edge region.  
Liang teaches a turbine blade with means for sealing the blade tip (Fig. 10) comprising cooling air passing through cooling channels (17) with the cooling air being directed by a guide (18) in order to direct the airflow emerging from blade tip (col. 4 ln. 46-50).  Thus it is known in the art of hollow airfoils with cooling flow therethrough to comprise a guide on an upper surface and configured to guide cooling fluid to a desired direction. Therefore, it would have been an obvious to one of ordinary skill in the art, 
Further it is a common and routine practice for engineers to design airfoils such that the hottest portions receive cooling in order to ensure that the component may enduringly perform their function in their operational environment.  The leading edge of an airfoil is known to be among the hottest portions of the blade since it is exposed to the most frictional interactions with the incoming working fluid.  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the orientation of the guide so as to be located on the trailing edge side of the second cooling hole and directing the cooling fluid toward the leading edge in order to cool the hot leading edge and ensure that the airfoil may enduringly perform its function in its operational environment.   (See MPEP 2144.04 (IV)(B)). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745